Name: 86/557/EEC: Council Decision of 15 September 1986 on the conclusion of the Agreements in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Norway concerning agriculture and fisheries
 Type: Decision
 Subject Matter: agricultural activity;  fisheries;  Europe;  international affairs;  trade;  international trade
 Date Published: 1986-11-22

 22.11.1986 EN Official Journal of the European Communities L 328/76 COUNCIL DECISION of 15 September 1986 on the conclusion of the Agreements in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Norway concerning agriculture and fisheries (86/557/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113, thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Agreements in the form of Exchange of Letters between the European Economic Community and the Kingdom of Norway concerning agriculture and fisheries, to take account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the form of an Exchange of Letters between the European Economic Community and the Kingdom of Norway concerning agriculture and fisheries is hereby approved on behalf of the Community. The texts of the Exchange of Letters are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community. Done at Brussels, 15 September 1986. For the Council The President G. HOWE